Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148313                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148313
                                                                    COA: 315587
                                                                    Clinton CC: 11-008760-FH
  GREGGORY LEE HENDY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, it appearing that the defendant’s former appellate counsel is
  unavailable to explain the reason for his failure to file on the defendant’s behalf in the
  trial court a timely post-judgment motion or to file a timely direct appeal in the Court of
  Appeals, the application for leave to appeal the October 29, 2013 order of the Court of
  Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration of the
  defendant’s delayed application for leave to appeal under the standard for direct appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
           p0616
                                                                               Clerk